EXHIBIT 10.26
 
EXECUTIVE EMPLOYMENT AGREEMENT
 


 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of September
1, 2005 between CITIZENS FINANCIAL CORPORATION, a Kentucky corporation
(“Employer”), and LEN E. SCHWEITZER, an individual residing in Louisville,
Kentucky (“Employee”).
 
RECITALS
 
Employer desires to employ Employee for the Employer Group, and Employee wishes
to accept such employment, upon the terms and conditions set forth in this
Agreement.
 
AGREEMENT
 
The parties, intending to be legally bound, agree as follows:
 
1.      DEFINITIONS
 
For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.
 
“Agreement” -- this Executive Employment Agreement, as amended from time to
time.
 
“Benefits” -- as defined in Section 3.2.
 
“Boards of Directors” -- the boards of directors of the constituents of the
Employer Group.
 
“Bonus -- any bonus for which Employee is eligible under the terms of any
agreement, resolution or plan adopted by Employer.
 
“Confidential Information” -- any and all:
 
(a)     trade secrets concerning the business and affairs of the Employer Group,
including without limitation products, past, current, and planned research and
development, current and planned distribution methods and processes, customer
lists, current and anticipated customer requirements, market studies, business
plans, computer software and programs (including object code and source code),
and any other information, however documented, that is a trade secret within the
meaning of the Uniform Trade Secrets Act, KRS 365.880-.900;
 
(b)     information concerning the business and affairs of the Employer Group
including without limitation historical internal financial statements, financial
projections and budgets, historical and projected sales data, the names and
backgrounds of key personnel, and personnel training and techniques and
materials, however documented; and
 


--------------------------------------------------------------------------------



(c)     notes, analyses, compilations, studies, summaries, and other material
prepared by or for the Employer Group containing or based, in whole or in part,
on any information included in the foregoing.
 
“disability” -- as defined in Section 6.2.
 
“Effective Date” -- September 1, 2005.
 
“Employee” -- as defined in the heading of this Agreement.
 
“Employee Invention” -- any idea, invention, technique, modification, process,
or improvement (whether patentable or not) and any work of authorship (whether
or not copyright protection may be obtained for it) created, conceived or
developed by Employee, either solely or in conjunction with others, during the
Employment Period, or a period that includes a portion of the Employment Period,
that relates in any way to, or is useful in any manner in, the business then
being conducted or proposed to be conducted by the Employer Group, and any such
item created by Employee, either solely or in conjunction with others, following
termination of Employee’s employment with Employer, that is based upon or uses
Confidential Information.
 
“Employer” -- as defined in the heading of this Agreement.
 
“Employer Group” -- Employer and one or more of the Insurance Subsidiaries.
 
“Employment Period” -- the actual term of Employee’s employment by Employer,
beginning on the Effective Date and terminating as provided herein.
 
“for cause” -- as defined in Section 6.3.
 
“for convenience of Employer” -- as defined in Section 6.5.
 
“for good reason” -- as defined in Section 6.4.
 
“Insurance Subsidiaries” -- the subsidiaries through which Employer may conduct
insurance or related businesses from time to time, currently consisting of but
not limited to Citizens Security Life Insurance Company, United Liberty Life
Insurance Company and Citizens Insurance Company.
 
“Nominal Expiration Date” -- as defined in Section 2.2.
 
“person” -- any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization or governmental body.
 
“Post-Employment Limitation Period” -- as defined in Section 8.3.
 
“President of Employer” -- Darrell R. Wells and his successors in office as
president of Employer.
 

2

--------------------------------------------------------------------------------



“President of the Insurance Subsidiaries” -- Joseph M. Bost and his successors
in office as president or presidents of the Insurance Subsidiaries.
 
“Proprietary Items” -- as defined in Section 7.2.
 
“Salary” -- as defined in Section 3.1.
 
2.     EMPLOYMENT TERMS AND DUTIES
 
2.1     Employment. Employer hereby employs Employee, and Employee hereby
accepts employment by Employer, upon the terms and conditions set forth in this
Agreement.
 
2.2     Term. The term of Employee’s employment under this Agreement will begin
on the Effective Date and shall terminate on August 31, 2006 (the “Nominal
Expiration Date”). The Nominal Expiration Date shall be automatically extended
for successive periods of one year each, but in no event beyond August 31, 2012,
unless either party shall give at least thirty (30) days notice of termination
of this Agreement as of the original or last extended Nominal Expiration Date.
This Agreement is subject to earlier termination as provided in Section 6.
 
2.3     Duties. Employee will have such offices and duties for the Employer
Group as are assigned or delegated to Employee by the President of Employer
and/or the Boards of Directors of Employer or one or more other members of the
Employers Group, and will initially serve as Vice President, Accounting, Chief
Financial Officer, Treasurer and Secretary of Employer and as Senior Vice
President, Accounting, Chief Financial Officer, Treasurer and Secretary of the
Insurance Subsidiaries. Employee will devote his entire business time,
attention, skill and energy exclusively to the business of the Employer Group,
will use his best efforts to promote the success of the Employer Group’s
business, and will cooperate fully with the President of Employer, the President
or Presidents of the Insurance Subsidiaries and the Boards of Directors of the
Employer Group in the advancement of the best interests of the Employer Group.
Nothing in this Section 2.3, however, will prevent Employee from engaging in
additional activities in connection with personal investments and community
affairs that are not inconsistent with Employee’s duties under this Agreement.
 
3.     COMPENSATION
 
3.1     Salary. During the Employment Period, Employer will pay Employee a
salary (the “Salary”) at the rate of $132,000 per annum, which will be payable
bi-weekly less withholding according to applicable law and Employer’s customary
payroll practices.
 
3.2     Benefits. Employee and his dependents will, during the Employment
Period, be permitted to participate in all such life insurance, hospitalization,
major medical and dental plans of Employer that may be in effect from time to
time, on the same terms and conditions under which other senior executives of
Employer and their dependents are eligible under those plans (collectively, the
“Benefits”).
 

3

--------------------------------------------------------------------------------



4.     FACILITIES AND EXPENSES
 
During the Employment Period, Employer will furnish Employee suitable office
space, equipment, supplies and such other facilities and personnel for the
performance of Employee’s duties under this Agreement. Employer will pay on
behalf of Employee (or reimburse Employee for) actual and reasonable expenses
incurred by Employee at the request of, or on behalf of, Employer in the
performance of Employee’s duties pursuant to this Agreement, and in accordance
with Employer’s expense reimbursement policies. Employee must file expense
reports with respect to such expenses in accordance with Employer’s expense
reimbursement policies.
 
5.       VACATIONS AND HOLIDAYS
 
Employee will be entitled to paid vacation, personal and sick days in accordance
with the policies of Employer in effect for its senior executives from time to
time. Vacation may be taken by Employee at such time or times as reasonably
chosen by the Employee, on notice to the President of the Insurance
Subsidiaries. Employee will also be entitled to paid holidays and other paid
leave as provided in Employer’s policies.
 
6.     TERMINATION
 
6.1    Events of Termination. Subject to the other provisions of this Section 6,
the Employment Period, the Employee’s Salary, Bonus and Benefits, and any and
all other rights of Employee under this Agreement or otherwise as an employee of
Employer will terminate:
 
(a)     on the original or last extended Nominal Expiration Date;
 
(b)     upon the death of Employee;
 
(c)     upon the disability of Employee (as defined in Section 6.2), immediately
upon notice from either party to the other;
 
(d)     for cause (as defined in Section 6.3), immediately upon notice from
Employer to Employee, or at such later time as such notice may specify or at
such earlier time as Employee may then determine;
 
(e)     for good reason (as defined in Section 6.4), immediately upon notice
from Employee to Employer;
 
(f)     upon the resignation of Employee other than for good reason, upon not
less than two (2) weeks notice from Employee to Employer or at such earlier time
as Employer may then determine; or
 
(g)     for the convenience of Employer (as defined in Section 6.5), immediately
upon notice from Employer to Employee, or at such later time as such notice may
specify or at such earlier time as Employee may then determine.
 

4

--------------------------------------------------------------------------------



6.2     Definition of Disability. For purposes of Section 6.1, Employee will be
deemed to have a “disability” if, by reason of a change in his physical or
mental condition, Employee is unable to perform Employee’s duties under this
Agreement for sixty (60) consecutive days, or ninety (90) days during any twelve
month period, as determined in accordance with this Section 6.2. The disability
of Employee will be determined by a medical doctor selected by written agreement
of Employer and Employee upon the request of either party by notice to the
other. If Employer and Employee cannot agree on the selection of a medical
doctor, each of them will select a medical doctor and the two medical doctors
will select a third medical doctor who will determine whether Employee has a
disability. The determination of the medical doctor selected under this Section
6.2 will be binding on both parties. Employee must submit to a reasonable number
of examinations by the medical doctor making the determination of disability
under this Section 6.2, and Employee hereby authorizes the disclosure and
release to Employer of such determination and all supporting medical records. If
Employee is not legally competent, Employee’s legal guardian or duly authorized
attorney-in-fact will act in Employee’s stead, under this Section 6.2, for the
purposes of submitting Employee to the examinations, and providing the
authorization of disclosure, required under this Section 6.2.
 
6.3     Definition of “For Cause.” For purposes of Section 6.1, the phrase “for
cause” means: (a) Employee’s material breach of this Agreement, which breach
continues for a period of ten (10) days after Employer has given Employee
written notice thereof; (b) Employee’s failure to adhere to any written Employer
policy (including without limitation, its Code of Business Ethics and Conduct
and Insider Trading Policy) if Employee has been given a reasonable opportunity
to comply with such policy or cure his failure to comply (which reasonable
opportunity must be granted during the ten (10) day period preceding termination
of this Agreement); (c) the appropriation (or attempted appropriation) of a
material business opportunity of the Employer Group, including attempting to
secure or securing any personal profit in connection with any transaction
entered into on behalf of the Employer Group; (d) the misappropriation (or
attempted misappropriation) of any of the Employer Group’s funds or property; or
(e) the conviction of, the indictment for (or its procedural equivalent), or the
entering of a guilty plea or plea of no contest with respect to, a felony, the
equivalent thereof, or a misdemeanor with respect to which imprisonment is a
possible punishment (excluding minor traffic offenses for which Employee is not
sentenced to imprisonment).
 
6.4     Definition of “For Good Reason.” For purposes of Section 6.1, the phrase
“for good reason” means  Employer’s breach of this Agreement, which breach
continues for a period of ten (10) days after Employee has given Employer
written notice thereof.
 
6.5     Definition of “For Convenience of Employer.” For purposes of Section
6.1, the phrase “for convenience of Employer” means a termination by Employer
for a reason other than pursuant to Section 6.1(c) or (d).
 
6.6    Termination Pay. Effective upon the termination of this Agreement,
Employer will be obligated to pay Employee (or, in the event of his death, his
designated beneficiary as defined below) only such compensation as is provided
in this Section 6.6, and in lieu of all other Salary or Bonus, which shall be in
settlement and complete release of all claims Employee may have against the
Employer Group. For purposes of this Section 6.6, Employee’s designated
beneficiary will be Employee’s spouse or such other individual beneficiary or
trust,
 

5

--------------------------------------------------------------------------------



located at such address, as Employee may designate by notice to Employer from
time to time. Notwithstanding the preceding sentence, Employer will have no
duty, under any circumstances, to attempt to determine whether any beneficiary
designated by Employee is alive or to ascertain the address of any such
beneficiary, to determine the existence of any trust, to determine whether any
person or entity purporting to act as Employee’s personal representative (or the
trustee of a trust established by Employee) is duly authorized to act in that
capacity, or to locate or attempt to locate any beneficiary, personal
representative or trustee.
 
(a)     Termination upon Nominal Expiration Date. If this Agreement is
terminated because the term has reached the original or last extended Nominal
Expiration Date, Employer will pay Employee his Salary through such Nominal
Expiration Date. In addition, if the Nominal Expiration Date occurs on or before
August 31, 2011 because Employer has given notice of termination as contemplated
by Section 2.2, Employer will continue to pay Employee his Salary in bi-weekly
installments for an additional period of twelve (12) months after the Nominal
Expiration Date. (Accordingly, the parties agree that there shall be no such
continuing payments of Salary if the Nominal Termination Date occurs on or after
August 31, 2012.) The parties agree that Employer’s liability under this
paragraph (a) `is to be reduced by any unemployment compensation benefits
Employee may receive after termination and that Employer may reduce its payments
to the extent of any such benefits.
 
(b)     Termination upon Death. If this Agreement is terminated because of
Employee’s death, Employer will pay Employee his Salary only through the end of
the pay period in which his death occurs.
 
(c)     Termination upon Disability. If this Agreement is terminated by either
party as a result of Employee’s disability, as determined under Section 6.2,
Employer will pay Employee his Salary only through the end of the pay period in
which the effective date of such termination occurs.
 
(d)    Termination by Employer for Cause. If Employer terminates this Agreement
for cause, Employer will pay Employee his Salary only through the end of the pay
period in which the effective date of such termination occurs.
 
(e)     Termination by Employee by Resignation Other than for Good Reason. If
Employee terminates this Agreement by resignation other than for good reason,
Employer will pay Employee his Salary only through the end of the pay period in
which the effective date of such resignation occurs.
 
(f)     Termination by Employee for Good Reason or by Employer for the
Convenience of Employer. If Employee terminates this Agreement for good reason
or Employer terminates this Agreement for the convenience of Employer, Employer
will pay Employee his Salary through the end of the pay period in which the
effective date of such termination occurs. In addition, if the effective date of
such termination occurs before August 31, 2012, Employer will continue to pay
Employee his Salary in bi-weekly installments for up to twelve (12) months from
the end of the pay period in which the effective date occurs but in no event
beyond August 31, 2012. (Accordingly, the parties
 

6

--------------------------------------------------------------------------------



agree that there shall be no such continuing payments of Salary beyond August
31, 2012.) The parties agree that Employer’s liability under this paragraph (f)
`is to be reduced by any unemployment compensation benefits Employee may receive
after termination and that Employer may reduce its payments to the extent of any
such benefits.
 
(g)     Benefits. Employee’s accrual of, or participation in plans providing
for, the Benefits will cease at the effective date of the termination of this
Agreement, and Employee will be entitled to accrued and post-employment Benefits
pursuant to such plans only as provided in such plans or applicable law
(including without limitation “COBRA benefits”).
 
7.     NON-DISCLOSURE COVENANT.
 
7.1     Acknowledgments by Employee. Employee acknowledges that (a) during the
Employment Period and as a part of his employment, Employee will be afforded
access to Confidential Information; (b) public disclosure of such Confidential
Information could have an adverse effect on the Employer Group and its business
and/or violate or create liability under federal securities laws and securities
exchange regulations; (c) the Employer Group will be at a substantial
competitive disadvantage if it fails to acquire exclusive ownership of each
Employee Invention; and (d) the provisions of this Section 7 are reasonable and
necessary to prevent the improper use or disclosure of Confidential Information
and to provide Employer with exclusive ownership of all Employee Inventions.
 
7.2     Agreements of Employee. In consideration of the compensation and
benefits to be paid or provided to Employee by Employer under this Agreement,
Employee covenants as follows:
 
(a)     Confidentiality
 
(i)     During and following the Employment Period, Employee will hold in
confidence the Confidential Information and will not disclose it to any person
except with the specific prior written consent of Employer or except as
otherwise expressly permitted by the terms of this Agreement.
 
(ii)     Any trade secrets of the Employer Group will be entitled to all of the
protections and benefits under the Uniform Trade Secrets Act (KRS 365.880-.900)
and any other applicable law. Employee hereby waives any requirement that
Employer submit proof of the economic value of any trade secret or post a bond
or other security.
 
(iii)     None of the foregoing obligations and restrictions applies to any part
of the Confidential Information that Employee demonstrates was or became
generally available to the public other than as a result of a disclosure by
Employee.
 
(iv)     Employee will not remove from the Employer Group’s premises (except to
the extent such removal is for purposes of the performance of Employee’s duties
at home or while traveling, or except as otherwise specifically authorized by
the President of Employer) any document, record, or computer software or
 

7

--------------------------------------------------------------------------------



code, whether embodied in a disk or in any other form (collectively, the
“Proprietary Items”). Employee recognizes that, as between Employer and
Employee, all of the Proprietary Items, whether or not developed by Employee,
are the exclusive property of Employer. Upon termination of this Agreement by
either party, or upon the request of Employer during the Employment Period,
Employee will return to Employer all of the Proprietary Items in Employee’s
possession or subject to Employee’s control, and Employee shall not retain any
copies or other physical embodiment of any of the Proprietary Items.
 
(b)     Employee Inventions. Each Employee Invention will belong exclusively to
Employer. Employee acknowledges that all of Employee’s Employee Inventions are
works made for hire and the property of Employer, including any copyrights,
patents or other intellectual property rights pertaining thereto. If it is
determined that any such works are not works made for hire, Employee hereby
assigns to Employer all of Employee’s right, title, and interest, including all
rights of copyright, patent and other intellectual property rights, to or in
such Employee Inventions. Employee covenants that he will promptly:
 
(i)     disclose to Employer in writing any Employee Invention;
 
(ii)     assign to Employer or to a party designated by Employer, at Employer’s
request and without additional compensation, all of Employee’s right, title, and
interest to or in Employee Invention;
 
(iii)     execute and deliver to Employer such applications, assignments, and
other documents as Employer may request in order to apply for and obtain patents
or other registrations with respect to any Employee Invention;
 
(iv)    sign all other papers necessary to carry out the above obligations; and
 
(v)     give testimony and render any other assistance but without expense to
Employee in support of Employer’s rights to any Employee Invention.
 
7.3     Disputes or Controversies. Employee recognizes that should a dispute or
controversy arising from or relating to this Agreement be submitted for
adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by Employer,
Employee, and their respective attorneys and experts, who will agree, in advance
and in writing, to receive and maintain all such information in secrecy, except
as may be limited by them in writing.
 
8.     NON-COMPETITION, NON-SOLICITATION AND NON-INTERFERENCE
 
8.1     Acknowledgments by Employee. Employee acknowledges that: (a) the
services to be performed by him under this Agreement are of a special, unique,
unusual,
 

8

--------------------------------------------------------------------------------



extraordinary, and intellectual character; and (b) the provisions of this
Section 8 are reasonable and necessary to protect the Employer Group’s business.
 
8.2     Covenants of Employee. In consideration of the acknowledgments by
Employee, and in consideration of the compensation and benefits to be paid or
provided to Employee by Employer, Employee covenants that he will not, directly
or indirectly:
 
(a)     during the Employment Period, except in the course of his employment
hereunder, engage or invest in, own, manage, operate, finance, control, or
participate in the ownership, management, operation, financing, or control of,
be employed by, associated with, or in any manner connected with, lend
Employee’s name or any similar name to, lend Employee’s credit to or render
services or advice to, any business whose products or activities compete in
whole or in part with the products or activities of the Employer Group anywhere;
provided, however, that Employee may purchase or otherwise acquire up to (but
not more than) one percent of any class of securities of any enterprise (but
without otherwise participating in the activities of such enterprise) if such
securities are listed on any securities exchange or have been registered under
Section 12(g) of the Securities Exchange Act of 1934;
 
(b)     during the first year of the Post-Employment Limitation Period, engage
or invest in, own, manage, operate, finance, control, or participate in the
ownership, management, operation, financing, or control of, be employed by,
associated with, or in any manner connected with, lend Employee’s name or any
similar name to, lend Employee’s credit to or render services or advice to, any
business headquartered in Jefferson County, Kentucky or in any contiguous county
in Kentucky or Indiana whose products or activities compete in whole or to any
substantial degree with the life or health insurance products or the life or
health insurance third-party administration activities of the Employer Group
anywhere; provided, however, that Employee may purchase or otherwise acquire up
to (but not more than) one percent of any class of securities of any enterprise
(but without otherwise participating in the activities of such enterprise) if
such securities are listed on any securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934.
 
(c)    whether for Employee’s own account or for the account of any other
person, at any time during the Employment Period and the Post-Employment
Limitation Period, solicit business of the same or similar type being carried on
by the Employer Group from any person known by Employee to be a customer of the
Employer Group, whether or not Employee had personal contact with such person
during and by reason of Employee’s employment with the Employer Group;
 
(d)     whether for Employee’s own account or the account of any other person
(i) at any time during the Employment Period and the Post-Employment Limitation
Period, solicit, employ, or otherwise engage as an employee or agent any person
who is or was an employee or agent of the Employer Group at any time during the
Employment Period or in any manner induce or attempt to induce any employee or
agent of the Employer Group to terminate his employment or agency with the
Employer Group; or (ii) at any time during the Employment Period and the
Post-Employment Limitation
 

9

--------------------------------------------------------------------------------



Period, interfere with the Employer Group’s relationship with any person,
including any person who at any time during the Employment Period was an
employee or agent of the Employer Group; or
 
(e)     at any time disparage the Employer Group or any of its shareholders,
directors, officers, employees, or agents.
 
8.3     Additional Provisions.
 
(a)    For purposes of this Section 8, the term “Post-Employment Limitation
Period” means the two (2) year period beginning on the date of termination of
Employee’s employment with Employer.
 
(b)    If any covenant in this Section 8 is held to be unreasonable, arbitrary,
or against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against Employee.
 
(c)     The period of time applicable to any covenant in this Section 8 will be
extended by the duration of any violation by Employee of such covenant.
 
(d)     Employee will, while the covenant under this Section 8 is in effect,
give notice to Employer, within ten (10) days after accepting any other
employment, of the identity of Employee’s employer. Employer may notify such
employer that Employee is bound by this Agreement and, at Employer’s election,
furnish such employer with a copy of this Agreement or relevant portions
thereof.
 
9.     GENERAL PROVISIONS
 
9.1     Injunctive Relief and Additional Remedy. Employee acknowledges that the
injury that would be suffered by the Employer Group as a result of a breach of
the provisions of this Agreement (including any provision of Sections 7 and 8)
would be irreparable and that an award of monetary damages to the Employer Group
for such a breach would be an inadequate remedy. Consequently, Employer will
have the right, in addition to any other rights it may have, to obtain
injunctive relief to restrain any breach or threatened breach or otherwise to
specifically enforce any provision of this Agreement, and Employer will not be
obligated to post bond or other security in seeking such relief. Without
limiting Employer’s rights under this Section 9 or any other remedies of the
Employer Group, if Employee breaches any of the provisions of Section 7 or 8,
Employer will have the right to cease making any payments otherwise due to
Employee under this Agreement.
 
9.2     Covenants of Sections 7 and 8 are Essential and Independent Covenants.
 
(a)     The covenants by Employee in Sections 7 and 8 are essential elements of
this Agreement, and without Employee’s agreement to comply with such covenants,
Employer would not have entered into this Agreement or employed or
 

10

--------------------------------------------------------------------------------



continued the employment of Employee. Employer and Employee have independently
consulted their respective counsel and have been advised in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the business conducted by the Employer Group.
 
(b)     Employee’s covenants in Sections 7 and 8 are independent covenants and
the existence of any claim by Employee against the Employer Group under this
Agreement or otherwise will not excuse Employee’s breach of any covenant in
Section 7 or 8.
 
(c)     This Agreement will continue in full force and effect after termination
of Employee’s employment as is necessary or appropriate to enforce the covenants
and agreements of Employee in Sections 7 and 8.
 
9.3     Representations and Warranties by Employee. Employee represents and
warrants to Employer that the execution and delivery by Employee of this
Agreement do not, and the performance by Employee of Employee’s obligations
hereunder will not, with or without the giving of notice or the passage of time,
or both: (a) violate any judgment, writ, injunction, or order of any court,
arbitrator, or governmental agency applicable to Employee; or (b) conflict with,
result in the breach of any provisions of or the termination of, or constitute a
default under, any agreement to which Employee is a party or by which Employee
is or may be bound.
 
9.4     Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.
 
9.5     Binding Effect; Delegation of Duties Prohibited. This Agreement shall
inure to the benefit of, and shall be binding upon, the parties hereto and their
respective successors, assigns, heirs, and legal representatives, including the
other members of the Employer Group and any entity with which any member of the
Employer Group may merge or consolidate or to which all or substantially all of
its assets may be transferred. The duties and covenants of Employee under this
Agreement, being personal, may not be delegated or assigned.
 
9.6    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) received by hand delivery to the addressee wherever the addressee may
be found, (b) received by the addressee by facsimile, provided that a copy is
mailed by certified mail, return receipt requested, to the applicable address
below or (c) when received by the addressee, if sent by a nationally
 

11

--------------------------------------------------------------------------------



recognized overnight delivery service (receipt requested) at the applicable
address below or at such other address as a party may designate by notice to the
other party:
 
If to Employer:      Citizens Financial Corporation
            Suite 300
                    The Marketplace
                    12910 Shelbyville Road
                    Louisville, Kentucky 40253-6149
                    Attention: President
                    Facsimile No.: 502/212-2671
 
 
If to Employee:      Len E. Schweitzer
                    322 Fairmeade Road
                    Louisville, Kentucky 40207
 
9.7     Entire Agreement; Amendments. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof. This Agreement may not
be amended orally, but only by an agreement in writing signed by the parties
hereto.
 
9.8     Governing Law. This Agreement will be governed by the laws of the State
of Kentucky without regard to conflicts of laws principles.
 
9.9     Jurisdiction. Any action or proceeding seeking to enforce any provision
of, or based on any right arising out of, this Agreement may be brought against
either of the parties in the courts of the State of Kentucky, County of
Jefferson, or, if it has or can acquire jurisdiction, in the United States
District Court for the Western District of Kentucky, and each of the parties
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on either party anywhere in the world.
 
9.10     Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “paragraph” or “Sections” or
“paragraphs” refer to the corresponding parts of this Agreement unless otherwise
specified. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.
 
9.11     Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 

12

--------------------------------------------------------------------------------



9.12     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.
 
CITIZENS FINANCIAL CORPORATION
 


 
By:    /s/  Darrell R. Wells             
  Darrell R . Wells, President
 


                                     /s/  Len E. Schweitzer             
                                LEN E. SCHWEITZER
 


 


 
 
13